Citation Nr: 1540561	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a prostate disability, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned at a hearing held in March 2011.  A transcript of that hearing is associated with the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets having to remand this appeal another time.  However, for reasons explained immediately below, a remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In July 2011, the AOJ requested medical records dating from 2006 through the present day from the University Family Medical Center (UFMC) pertaining to the Veteran's treatment for a prostate condition.  Records dated from 2007 to 2010 were obtained and associated with the Veteran's file.  However, as pointed out by the Board in its June 2012 remand, the AOJ requested records from too narrow a date range, as the Veteran had asserted he received treatment at the UFMC since the 1990s, and specifically requested that VA obtain such records.

In June 2012, the Board remanded the Veteran's appeal so that private medical treatment records dating from the 1990s to 2007 could be requested and obtained from the UFMC.  After obtaining the proper release form from the Veteran, the AOJ requested such records in May 2013.  The UFMC again provided records dating from 2007 to 2010 and no earlier, and provided no indication that records dated prior to 2007 did not exist or are otherwise unavailable.  The AOJ proceeded to readjudicate the appeal in a May 2014 Supplemental Statement of the Case without (1) following up with the UFMC a second time, as required under 38 U.S.C.A. § 5102A(b)(2)(B) (instructing that the Secretary shall make not less than two requests to a custodian of a private records in order for an effort to obtain relevant private records to be treated as reasonable), or (2) informing the Veteran of the fact that records pre-dating 2007 from the UFMC were not obtained, as required under the provisions of 38 C.F.R. § 3.159(e).  Remand is therefore required to ensure compliance with these duties to assist and notify the Veteran.

Accordingly, the case is REMANDED for the following action:

1. With any needed assistance from the Veteran, request 
treatment records for a second time from the University Family Medical Center (UFMC), to include those records dated prior to its move to Cabell Huntington Hospital, dated from the 1990s to 2007, and associate them with the Veteran's claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

2. After undertaking any other development deemed 
necessary by the AOJ, to include making any newly obtained treatment records available to a medical professional for additional review and opinion, consider all the evidence of record and readjudicate the Veteran's claim.  If the Veteran's claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




